Label Matrix for local noticing                PRA Receivables Management, LLC             Howard M. Metzenbaum U.S. Courthouse
0647-1                                         PO Box 41021                                United States Bankruptcy Court
Case 19-14906-jps                              Norfolk, VA 23541-1021                      Howard M. Metzenbaum U.S. Courthouse
Northern District of Ohio                                                                  201 Superior Avenue
Cleveland                                                                                  Cleveland, OH 44114-1235
Fri Apr 3 17:35:46 EDT 2020
Ally Financial                                 Cap One                                     (p)CAPITAL ONE
200 Renaissance Ctr # B0                       P.O.Box 26030                               PO BOX 30285
Detroit, MI 48243-1300                         Richmond, VA 23260-6030                     SALT LAKE CITY UT 84130-0285



Cap1/Bstby                                     Capital One Bank                            Cbna
26525 N Riverwoods Blvd                        ATTN: Bankruptcy                            701 East 60th Street
Mettawa, IL 60045-3440                         PO Box 30285                                Sioux Falls, SD 57104-0432
                                               Salt Lake City, UT 84130-0285


Comenity Bank                                  Comenitybank/Victoria                       Comenitybank/Wayfair
ATTN: Bankruptcy                               Po Box 182789                               Po Box 182789
1 Righter Parkway #100                         Columbus, OH 43218-2789                     Columbus, OH 43218-2789
Wilmington, DE 19803-1533


Credit One Bank Na                             Dan McGookey                                Dovin and Reber Jones
Po Box 98875                                   McGookey Law Offices                        Funeral and Cremation Center
Las Vegas, NV 89193-8875                       225 Meigs St.                               1110 Cooper Foster Pk Rd
                                               Sandusky, OH 44870-2836                     Amherst, OH 44001-1109


First Federal Credit C                         Hsbc/Scusa                                  James R. Foos
24700 Chagrin Blvd Ste 2                       5201 Rufe Snow Dr                           PO Box 16444
Cleveland, OH 44122-5662                       North Richland Hills, TX 76180-6036         Rocky River, OH 44116-0444



(p)JPMORGAN CHASE BANK N A                     Katherine Simone, Esq.                      Lvnvfundg
BANKRUPTCY MAIL INTAKE TEAM                    4905 Montgomery Road, Suite 320             P.O. Box 10584
700 KANSAS LANE FLOOR 01                       Cincinnati, OH 45212                        Greenville, SC 29603-0584
MONROE LA 71203-4774


Manley Deas Kochalski                          Marc and Hannah Wilson                      Mr. Cooper/Bankruptcy
PO Box 165028                                  2111 Harrison Avenue                        PO Box 619094
Columbus, OH 43216-5028                        Lorain, OH 44055-3419                       Dallas, TX 75261-9094



Nationstar Mortgage LLC d/b/a Mr. Cooper       Ocwen Loan Servicing LLC                    Ocwen Loan Servicing, LLC
PO Box 619096                                  1661 Worthington Road, Suite 100            att: Bankruptcy Department
Dallas, TX 75261-9096                          West Palm Beach, FL 33409-6493              PO Box 25736
                                                                                           West Palm Beach, FL 33416


Portfolio                                      Portfolio Recov Assoc                       Quantum3 Group LLC as agent for
120 Corporate Blvd, Ste 1                      120 Corporate Blvd Ste 1                    Comenity Bank
Norfolk, VA 23502-4952                         Norfolk, VA 23502-4952                      PO Box 788
                                                                                           Kirkland, WA 98083-0788


               19-14906-jps         Doc 35-1   FILED 04/03/20            ENTERED 04/03/20 17:39:22      Page 1 of 2
Synchrony Bank                                       Synchrony Bank - Bankruptcy Dept.                    Synchrony Bank - Bankruptcy Dept./Lowes
c/o PRA Receivables Management, LLC                  ATTN: Bankruptcy                                     ATTN: Bankruptcy
PO Box 41021                                         PO Box 965060                                        PO Box 965060
Norfolk VA 23541-1021                                Orlando, FL 32896-5060                               Orlando, FL 32896-5060


Synchrony Bank - Bankruptcy Dept./Walmart            Target Nb                                            Trac/Cbna
ATTN: Bankruptcy                                     3701 Wayzata Bv Mailstop                             Po Box 6497
PO Box 965060                                        Minneapolis, MN 55416-3440                           Sioux Falls, SD 57117-6497
Orlando, FL 32896-5060


U.S. Bank National Association                       Webbank/Fingerhut                                    Wells Fargo Dealer Svc
PHH Mortgage Corporation                             6250 Ridgewood Rd                                    Po Box 10709
PO Box 24605                                         Saint Cloud, MN 56303-0820                           Raleigh, NC 27605-0709
West Palm Beach, FL 33416-4605


Glenda Carman                                        Jeffrey Carman                                       Lauren A. Helbling
2113 Harrison Avenue                                 2113 Harrison Avenue                                 200 Public Square Suite 3860
Lorain, OH 44055-3419                                Lorain, OH 44055-3419                                Cleveland, OH 44114-2322



William C. Behrens
The Dann Law Firm Co., LPA
PO Box 6031040
Cleveland, OH 44103-8800




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Cap One                                              Jpmcb Card
Po Box 85015                                         Po Box 15298
Richmond, VA 23285-5075                              Wilmington, DE 19850




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Nationstar Mortgage LLC dba Mr. Cooper            (u)US Bank NA                                        (u)Federal National Mortgage Association
                                                                                                          3900 Wisconsin Avenue




(d)PRA Receivables Management, LLC                   End of Label Matrix
PO Box 41021                                         Mailable recipients     42
Norfolk, VA 23541-1021                               Bypassed recipients      4
                                                     Total                   46


               19-14906-jps           Doc 35-1     FILED 04/03/20            ENTERED 04/03/20 17:39:22                 Page 2 of 2
